Citation Nr: 1536605	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure. 

2.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1969 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the VA RO in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for hypertension, to include as due to herbicide exposure.  

The Board notes that the Board remanded this claim in March 2015 for additional development, and that this development has been fulfilled.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of an initial disability rating in excess of 10 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosed hypertension is not shown to be due to the Veteran's presumed exposure to herbicides during his service in Vietnam or otherwise etiologically related to his service.  


CONCLUSION OF LAW

The Veteran's diagnosed hypertension is not due to his presumed herbicide exposure or any other disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for service connection hypertension in June 2010, asserting that the hypertension is the result of his Agent Orange Exposure while he served in Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pertinent law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R.  § 3.307(a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e), and are generally presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Of note, hypertension is not a disease that is presumed to have been caused by herbicide exposure.

However, the National Academy of Sciences (NAS) has allowed the possibility of a link between herbicide exposure and hypertension.  As required by law, VA has entered into an agreement with NAS to review scientific and medical literature on the potential health effects of exposure to herbicides.  See 38 U.S.C. § 1116(c).  Based upon its review of literature, NAS places various diseases into one of four categories based on the strength of the evidence of association between herbicide exposure and the health outcome.  The four categories are: (1) Sufficient Evidence of Association; (2) Limited or Suggestive Evidence of Association; (3) Inadequate or Insufficient Evidence to Determine Whether an Association Exists; and (4) Limited or Suggestive Evidence of No Association.  See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  Prior to 2006, NAS placed hypertension into the "inadequate or insufficient evidence" category, but in 2006, as the Secretary acknowledged in a notice published in the Federal Register, elevated the disease into the "limited or suggestive evidence of association" category.  75 Fed. Reg. 32,540, 32,549 (Jun. 8, 2010).  Hypertension has remained in this category in the subsequent promulgations of the Agent Orange Updates.

However, once again, VA does not presumptively service connect hypertension merely based on a finding that a Veteran is presumed to have been exposed to herbicides.  Rather, in such a case, the duty to obtain a medical opinion is frequently, as here, triggered.  As will be discussed, the Board remanded to obtain such an opinion in March 2015.

Even where the criteria for service connection under the provisions of 38 C.F.R.  § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A review of the Veteran's service personnel records reflects that he served in the Republic of Vietnam, and he is therefore presumed to have been exposed to herbicides.  However, once again, exposure to herbicides alone does not mandate service connection, but rather, it must be shown that such exposure caused the Veteran's hypertension.

With respect to medical evidence of a current disability, the Veteran has been diagnosed with hypertension.  The first Shedden element, evidence of a current disability, is accordingly met.

Regarding the second Shedden element, the Board notes that "hypertension" is defined as diastolic blood pressure of predominantly 90 or greater, or systolic blood pressure of predominantly 160 or greater with a diastolic blood pressure of no less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  With this definition in mind, the Board has reviewed the Veteran's service treatment records, and it has found several readings of high blood pressure in-service.  Specifically, the Veteran had a blood pressure reading of 130/100 in March 1981 and of 132/100 in April 1981.  There is no record of the Veteran's blood pressure upon his separation from service in 1984; however, these documented high readings indicate that the Veteran may have experienced symptoms of hypertension in-service, thereby meeting element two of Shedden.  

In this regard, the Board also notes that the next record of the Veteran's blood pressure appears in June 2002 in a VA treatment record, almost 20 years after his separation from service.  At that time the Veteran's blood pressure was 124/70.  

Pertinently, with the exception of the isolated in-service high readings, the Veteran's claims file is devoid of any record in which a medical professional suggests that the Veteran's hypertension may have either begun during or been otherwise caused by his military service.  The Board notes that the Veteran's period of active service included service in country in the Republic of Vietnam during the period in which exposure to herbicides is presumed.  Thus, the Veteran will be afforded the presumption of exposure to herbicides during service.  However, hypertension is not one of the diseases associated with exposure to herbicide agents which may be presumed to have been incurred in service.  Consequently, the Board finds that although the Veteran is presumed to have been exposed to herbicides he is not entitled to service connection for hypertension on this basis.

Now continuing the analysis on a direct basis, the Board finds that the competent evidence does not show a relationship between the Veteran's hypertension and his period of active service.  The record indicates that the earliest medical evidence of a hypertension was the Veteran's high blood pressure readings in 2007.  Additionally, the Veteran was diagnosed with essential hypertension in 2010.  Consequently, the earliest indication of a diagnosis of hypertension came more than twenty years after the Veteran left service.

In July 2014 a VA opinion was issued for the Veteran's claim for service connection for hypertension.  The examiner noted that while in-service, close to the same time when he had documented episodes of high blood pressure that the Veteran was diagnosed with pleuritic pain and headaches.  The examiner opined that the Veteran's current diagnosis of hypertension was less likely than not related to service; he also indicated within his opinion that the high readings in-service were likely associated with the Veteran's pain and headache at the time.  He stated that hypertension, when appropriately diagnosed, is a persistent, unremitting elevation of blood pressure greater than 140/90.  However, the Veteran's transient elevation in-service was not persistent or unremitting, but rather occurred while he was experiencing other health issues.  The Veteran's formal diagnosis of hypertension did not occur until years following his discharge.  

Following a March 2015 Board remand, the Veteran was afforded another VA examination for his hypertension in May 2015.  The Board notes that this remand included instructions for the examiner to consider the recent NAS findings indicating a link between diagnoses of hypertension and exposure to Agent Orange.  At the May 2015 examination, the examiner reviewed the Veteran's claims file, and conducted an in-person examination of the Veteran.  The examiner reviewed the Veteran's history of high blood pressure readings, and noted the Veteran's diagnosis of hypertension.  The Board does observe that the Veteran reported being on medication for his blood pressure since service, but stated he did not remember exactly when he received the first official diagnosis of hypertension.  After this thorough examination, the examiner found that the Veteran's condition was less likely than not related to service; specifically, although he acknowledged the NAS findings, he found that in the Veteran's case it was not his herbicide exposure that caused his hypertension.  Instead, the examiner opined, it was more likely caused by his acknowledged risk factors of tobacco use, alcohol use and his advanced age.  

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of hypertension and the Veteran's period of service, including exposure to herbicides. The Veteran has not submitted any competent evidence which provides a basis for the conclusion that hypertension is related to his period of service or that hypertension manifested within one year of the Veteran's separation from service. 38 C.F.R. §§ 3.307, 3.309.

In addition to the documented medical evidence, the evidence includes the Veteran's statements asserting that hypertension is related to his service.  Specifically, in his June 2010 claim, the Veteran asserted that he had hypertension because he was exposed to Agent Orange.  

Although the Veteran is considered competent to report that he has high blood pressure, he is not competent to provide a medical diagnosis of hypertension or nexus to service.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or the causal questions off whether his hypertension is related to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because the Veteran lacks the medical expertise to competently offer an opinion as to the etiology of hypertension, his statements as to etiology are afforded little probative value.  

In sum, the Board finds that the weight of the competent evidence of record does not support a finding that the Veteran was diagnosed with hypertension in-service, or otherwise experienced an event in-service that led to the later development of hypertension. 

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in June 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA treatment records have been obtained.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with two VA examinations in July 2014 and May 2015 (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the claims on appeal. 

ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied.



REMAND

In a May 2015 rating decision the RO granted the Veteran's service connection claim for posttraumatic stress disorder and assigned an evaluation of 10 percent.  

However, thereafter, in June 2015 the Veteran expressed disagreement with the evaluation assigned in the May 2015 rating decision.  Unfortunately, to date, it does not appear that a statement of the case has been issued with respect to the increased rating claim.  

As such, an SOC must be issued and the Veteran given an opportunity to perfect the appeal of this claim.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to the issue of entitlement to an evaluation in excess of 10 percent for PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R.  §§ 20.200, 20.202, 20.302(b).  

If, and only if, the Veteran submits a timely substantive appeal concerning this additional issue should the issue be forwarded to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


